Exhibit 10.1.18

CHESAPEAKE ENERGY CORPORATION

AMENDED AND RESTATED LONG TERM INCENTIVE PLAN

1 . PURPOSE

Section 1.1 Background. The original Long Term Incentive Plan was approved by
shareholders on June 10, 2005 (the “Initial Plan”) and is being amended and
restated to increase the number of common shares authorized for issuance and to
make other changes as provided herein. The Initial Plan, as amended and
restated, is called the Plan.

Section 1.2 Purpose. This Long Term Incentive Plan is established by Chesapeake
Energy Corporation (the “Company”) to foster and promote the sustained progress,
growth and profitability of the Company by:

(a) Attracting, retaining and motivating Employees, Non-Employee Directors and
Consultants;

(b) allowing Employees, Non-Employee Directors and Consultants to acquire a
proprietary and vested interest in the growth and performance of the Company;

(c) providing incentives and rewards to Employees, Non-Employee Directors and
Consultants who are in a position to contribute materially to the success and
long-term objectives of the Company; and

(d) aligning the financial interests of Employees, Non-Employee Directors and
Consultants with those of the Company’s shareholders.

Section 1.3 Effective Date. The Initial Plan was effective as of October 1,
2004, and the modifications provided for herein will be effective on the date of
Shareholder Approval. The authority to issue Awards under the Plan will
terminate on September 30, 2014 and the remaining terms the Plan will continue
in effect thereafter until all matters relating to the exercise and settlement
of Awards and administration of the Plan have been completed.

Section 1.4 Shareholder Approval. The Initial Plan received Shareholder Approval
on June 10, 2005. The modifications provided herein to the Initial Plan shall be
submitted for Shareholder Approval at the annual meeting of shareholders to be
held on June 9, 2006 or any adjournment thereof. Unless and until such
Shareholder Approval is obtained, the Initial Plan will continue in effect
unchanged by the modification provided herein.

2 . DEFINITIONS

Section 2.1 “Affiliated Entity” means any partnership or limited liability
company in which a majority of voting power thereof is owned or controlled,
directly or indirectly, by the Company or one or more of its Subsidiaries or
Affiliated Entities or a combination thereof.



--------------------------------------------------------------------------------

Section 2.2 “Appreciation” means, with respect to a SAR (as hereafter defined),
the amount by which the Fair Market Value of a share of Common Stock on the date
of exercise of the SAR exceeds either (i) the exercise price of the Option to
which a tandem SAR relates, in the case of a tandem SAR, or (ii) the Fair Market
Value of a share of Common Stock on the Date of Grant of the SAR, in the case of
a stand-alone SAR.

Section 2.3 “Award” means, individually or collectively, any Option, SAR,
Performance Share, Restricted Stock, Other Stock Award or Cash Award granted
under the Plan to an Eligible Person pursuant to such terms, conditions,
restrictions, and/or limitations, if any, as the applicable Committee may
establish by the Award Agreement or otherwise.

Section 2.4 “Award Agreement” means any written or electronic instrument that
establishes the terms, conditions, restrictions, and/or limitations applicable
to an Award in addition to those established by this Plan and by the Committee’s
exercise of its administrative powers.

Section 2.5 “Board” means the Board of Directors of the Company.

Section 2.6 “Cash Award” means a cash bonus granted by the Committee to a
Participant pursuant to Section 8.

Section 2.7 “Change of Control” means the occurrence of any of the following:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”). For purposes of this Section 2.7 the following acquisitions by a
Person will not constitute a Change of Control: (1) any acquisition directly
from the Company; (2) any acquisition by the Company; (3) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; or (4) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of paragraph (iii) below;

(ii) the individuals who, as of the date hereof, constitute the board of
directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the board of directors. Any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, is approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered a member of the
Incumbent Board as of the date hereof, but any such individual whose initial
assumption of office occurs as a result of

 

2



--------------------------------------------------------------------------------

an actual or threatened election contest with respect to the election or removal
of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Incumbent Board will not be deemed a
member of the Incumbent Board as of the date hereof;

(iii) the consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

(iv) the approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

For Executive Officers, a Change of Control means the occurrence of any of the
foregoing events; provided, however, if a change of control is defined in any
Executive Officer’s employment agreement with the Company, a Change of Control
with respect to any Award granted to such Executive Officer under the Plan shall
mean any of the events described in the definition of change of control in such
Executive Officer’s employment agreement in force at the time of determination.

Section 2.8 “Code” means the Internal Revenue Code of 1986, as amended.
Reference in the Plan to any Section of the Code shall be deemed to include any
amendments or successor provisions to such Section and any regulations under
such Section.

 

3



--------------------------------------------------------------------------------

Section 2.9 “Committee” means the Compensation Committee of the Board (or any
successor committee) or a subcommittee thereof designated by the Board of
Directors.

Section 2.10 “Common Stock” means the common stock, par value $.01 per share, of
the Company and, after substitution, such other stock as shall be substituted
therefor as provided in Section 3.3(b) of the Plan.

Section 2.11 “Consultant” means any person who is engaged by the Company, a
Subsidiary or an Affiliated Entity to render consulting or advisory services.

Section 2.12 “Date of Grant” means the date on which the grant of an Award is
made by the Committee.

Section 2.13 “Disability” has the meaning set forth in Section 409(A)(a)(2)(C)
of the Code.

Section 2.14 “Eligible Person” means any Employee, Non-Employee Director, or
Consultant.

Section 2.15 “Employee” means any employee of the Company, a Subsidiary or an
Affiliated Entity or any person to whom an offer of employment with the Company,
a Subsidiary or an Affiliated Entity is extended, as determined by the
Committee.

Section 2.16 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

Section 2.17 “Executive Officer Participants” means Participants who are subject
to the provisions of Section 16 of the Exchange Act with respect to the Common
Stock.

Section 2.18 “Fair Market Value” means, as of any day, the closing price of the
Common Stock on such day (or on the next preceding business day, if such day is
not a business day or if no trading occurred on such day) as reported on the New
York Stock Exchange or on such other securities exchange or reporting system as
may be designated by the Committee. In the event that the price of a share of
Common Stock shall not be so reported, the Fair Market Value of a share of
Common Stock shall be determined by the Committee in its absolute discretion.

Section 2.19 “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.

Section 2.20 “Non-Executive Officer Participants” means Participants who are not
subject to the provisions of Section 16 of the Exchange Act.

Section 2.21 “Non-Employee Director” shall have the meaning set forth in Rule
16b-3, or any successor rule, promulgated under Section 16 of the Exchange Act.

 

4



--------------------------------------------------------------------------------

Section 2.22 “Nonqualified Stock Option” means an Option to purchase shares of
Common Stock which is not an Incentive Stock Option within the meaning of
Section 422(b) of the Code.

Section 2.23 “Option” means an Incentive Stock Option or Nonqualified Stock
Option.

Section 2.24 “Other Stock Award” means any right granted to a Participant by the
Committee under Section 7 of the Plan.

Section 2.25 “Participant” means an Eligible Person to whom an Award has been
granted by the Committee under the Plan.

Section 2.26 “Performance Award” means any award of Performance Shares granted
by the Committee under Section 6 of the Plan.

Section 2.27 “Performance Measures” means the Company’s achievement of target
levels of earnings per share, share price, net income, cash flows, reserve
additions or replacements, production volume, finding costs, operating costs,
overhead or other costs, drilling results, acquisitions and divestitures, risk
management activities, return on equity, total or comparative shareholder
return, a combination of or interrelationship among any of the foregoing, or
other criteria, as determined by the Committee.

Section 2.28 “Performance Share” means the Common Stock subject to a Performance
Award granted under Section 6 of the Plan, which may be delivered to the
Participant upon the achievement of such performance goals during the
Performance Period as specified by the Committee.

Section 2.29 “Plan” means the Chesapeake Energy Corporation Long Term Incentive
Plan.

Section 2.30 “Restricted Stock” means the Common Stock issued under Section 5
which is subject to any restrictions that the Committee, in its discretion, may
impose.

Section 2.31 “SAR” means a Stock Appreciation Right.

Section 2.32 “Shareholder Approval” means approval by the holders of a majority
of the outstanding shares of Common Stock, present or represented and entitled
to vote at a meeting called for such purposes.

Section 2.33 “Stock Appreciation Right” means a right, granted under Section 4,
to an amount in Common Stock equal to any increase in the Fair Market Value of
the Common Stock between the date on which the Stock Appreciation Right is
granted and the date on which the right is exercised.

Section 2.34 “Subsidiary” shall have the same meaning set forth in
Section 424(f) of the Code.

 

5



--------------------------------------------------------------------------------

3 . ADMINISTRATION

Section 3.1 Administration of the Plan; the Committee. The Committee shall have
overall authority to administer the Plan. The Board may designate a subcommittee
of the Committee to grant and determine the terms and conditions of Awards
granted under the Plan to Non-Executive Officer Participants, subject to any
terms or conditions established by the Committee. Any Awards or formula for
granting Awards under the Plan made to Non-Employee Directors shall be approved
by the Board. With respect to awards to such Non-Employee Directors, all rights,
powers and authorities vested in the Committee under the Plan shall instead be
exercised by the Board, and all provisions of the Plan relating to the Committee
shall be interpreted in a manner consistent with the foregoing by treating any
such reference as a reference to the Board for such purpose. Although the
Committee is generally responsible for the administration of the Plan, the Board
in its sole discretion may take any action under the Plan that would otherwise
be the responsibility of the Committee.

Unless otherwise provided in the bylaws of the Company or resolutions adopted
from time to time by the Board establishing the Committee, the Board may from
time to time remove members from, or add members to, the Committee. Vacancies on
the Committee, however caused, shall be filled by the Board. The Committee shall
hold meetings at such times and places as it may determine. A majority of the
Committee shall constitute a quorum, and the acts of a majority of the members
present at any meeting at which a quorum is present shall be the valid acts of
the Committee. Any action which may be taken at a meeting of the Committee may
be taken without a meeting if all the members of the Committee consent to the
action in writing.

Subject to the provisions of the Plan, the Committee shall have the authority
to:

(a) Select the Eligible Persons to participate in the Plan.

(b) Determine the time or times when Awards will be granted.

(c) Determine the form of Award, the number of shares of Common Stock subject to
any Award, all the terms, conditions (including performance requirements),
restrictions and/or limitations, if any, of an Award, including the time and
conditions of exercise or vesting, and the terms of any Award Agreement, which
may include the waiver or amendment of prior terms and conditions or
acceleration of the vesting or exercise of an Award under certain circumstances
determined by the Committee (subject to Section 10.2 of the Plan). However,
nothing in this Section 3.1 shall be construed to permit the repricing of any
outstanding Award in violation of Section 4.3.

(d) Determine whether Awards will be granted singly or in combination.

 

6



--------------------------------------------------------------------------------

(e) Determine whether, to what extent and under what circumstances Awards may be
settled in cash or Common Stock.

(f) Determine whether any conditions applicable to an Award have been met and
whether an Award will be paid at the end of a Performance Period.

(g) Employ attorneys, consultants, accountants and other advisors as deemed
necessary or appropriate by the Committee.

(h) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.

Section 3.2 Committee to Make Rules and Interpret Plan. The Committee in its
sole discretion shall have the authority, subject to the provisions of the Plan,
to establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan as it may deem necessary or advisable for
the administration of the Plan. The Committee’s interpretation of the Plan or
any Awards granted pursuant hereto and all decisions and determinations by the
Committee with respect to the Plan shall be final, binding, and conclusive on
all parties, unless otherwise determined by the Board.

Section 3.3 Shares Subject to the Plan. Subject to adjustment as provided in
paragraph (b) below and subject to Section 3.4, the aggregate number of shares
of Common Stock which are available for Awards under the Plan will not exceed
seven (7) million shares. Any of the authorized shares of Common Stock may be
used for any of the types of Awards described in the Plan, except that no more
than 3,000,000 shares of Common Stock may be issued pursuant to Incentive Stock
Options. Common Stock delivered pursuant to an Award under the Plan may consist,
in whole or in part, of authorized and unissued shares or treasury shares. The
Committee, in its sole discretion, shall determine the manner in which
fractional shares arising under this Plan are treated. Additional restrictions
or adjustments with respect to shares subject to the Plan are as follows:

(a) Subject to (b) below, the aggregate number of shares of Common Stock
pursuant to Options and SARs granted to any Employee or Non-Employee Director in
any calendar year under this Plan may not exceed 750,000 shares and the
aggregate number of shares of Common Stock pursuant to Restricted Stock,
Performance Awards and Other Stock Awards granted to any Employee or
Non-Employee Director in any calendar year may not exceed 750,000 shares.

(b) In the event that the shares of Common Stock, as presently constituted,
shall be changed into or exchanged for a different number or kind or shares of
stock or other securities of the Company or of another corporation (whether by
reason of merger, consolidation, recapitalization, reclassification, stock
split, combination of shares or other corporate event of similar nature), or if
the number of such shares of Common Stock shall be increased through the payment
of a stock dividend, then there shall be substituted for or added to each

 

7



--------------------------------------------------------------------------------

share available under and subject to the Plan as provided herein, the number and
kind of shares of stock or other securities into which each outstanding share of
Common Stock shall be so changed or for which each such share shall be exchanged
or to which each such share shall be entitled, as the case may be, to reflect
any increase or decrease in the number of, or change in the kind or value of,
issued shares of Common Stock to preclude, to the extent practicable, the
enlargement or dilution of rights under such Awards. In the event there shall be
any other change in the number or kind of the outstanding shares of Common
Stock, or any stock or other securities into which the Common Stock shall have
been changed or for which it shall have been exchanged, then if the Committee
shall, in its sole discretion, determine that such change equitably requires an
adjustment in the shares available under and subject to the Plan, or in any
Award theretofore granted or which may be granted under the Plan, such
adjustments shall be made in accordance with such determination.

No fractional shares of Common Stock or units of other securities shall be
issued pursuant to any such adjustment, and any fractions resulting from any
such adjustment shall be eliminated in each case by rounding downward to the
nearest whole share.

Section 3.4 Share Counting. The following shares of Common Stock related to
Awards will be available for issuance again under the Plan:

(a) Common Stock related to Awards paid in cash;

(b) Common Stock related to Awards that expire, are forfeited or cancelled or
terminate for any other reason without the delivery of the Common Stock;

(c) Common Stock equal in number to the shares of Common Stock surrendered in
payment of the exercise price of an Option; and

(d) Common Stock tendered or withheld in order to satisfy withholding tax
obligations.

4 . STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

Section 4.1 Grant of Options and SARs. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Nonqualified Stock Options and Stock Appreciation Rights
(SARs) to Eligible Persons and Incentive Stock Options to Employees. SARs may be
granted either alone or in tandem with concurrently or previously issued
Options. Each grant of an Option or SAR shall be evidenced by an Award Agreement
executed by the Company and the Participant, and shall contain such terms and
conditions and be in such form as the Committee may from time to time approve,
subject to the requirements of Section 4.2.

 

8



--------------------------------------------------------------------------------

Section 4.2 Conditions of Options and SARs. Each Option and SAR so granted shall
be subject to the following conditions:

(a) Exercise Price. As limited by Section 4.2(e) below, the Award Agreement for
each Option and SAR shall state the exercise price set by the Committee on the
Date of Grant. No Option or SAR shall be granted at an exercise price which is
less than the Fair Market Value of the Common Stock on the Date of Grant.

(b) Exercise of Options and SARs. Options and SARs granted under the Plan shall
be exercisable, in whole or in such installments and at such times, and shall
expire at such time, as shall be provided by the Committee in the Award
Agreement. An SAR issued in tandem with an Option is only exercisable to the
extent the related Option is exercisable and is subject to the conditions
applicable to such Option. When a tandem SAR is exercised, the Option to which
it relates shall cease to be exercisable to the extent of the number of shares
with respect to which the tandem SAR is exercised. Similarly when the Option is
exercised, the tandem SARs relating to the shares covered by such Option
exercise shall terminate.

(c) Form of Payment. The payment of the exercise price of an Option by the
Participant shall be made in cash, shares of Common Stock, a combination thereof
or in such other manner as the Committee may specify in the applicable Award
Agreement. The payment of the Appreciation associated with the exercise of a SAR
shall be made by the Company in shares of Common Stock.

(d) Term of Option or SAR. The term of an Option or SAR shall be determined by
the Committee and specified in the applicable Award Agreement, except that no
Option or SAR shall be exercisable after the expiration of ten years from the
Date of Grant.

(e) Special Restrictions Relating to Incentive Stock Options. Options issued in
the form of Incentive Stock Options shall only be granted to Employees of the
Company or a Subsidiary and not to Employees of an Affiliated Entity unless such
entity is classified as a “disregarded entity” of the Company or the applicable
Subsidiary under the Code. In addition to being subject to all applicable terms,
conditions, restrictions and/or limitations established by the Committee,
Options issued in the form of Incentive Stock Options shall comply with the
requirements of Section 422 of the Code (or any successor Section thereto),
including, without limitation, the requirement that the exercise price of an
Incentive Stock Option not be less than 100% of the Fair Market Value of the
Common Stock on the Date of Grant, the requirement that each Incentive Stock
Option, unless sooner exercised, terminated or canceled, expire no later than
ten years from its Date of Grant, and the requirement that the aggregate Fair
Market Value (determined on the Date of Grant) of the Common Stock with respect
to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year (under this Plan or any other plan of the
Company or any Subsidiary) not exceed $100,000.

 

9



--------------------------------------------------------------------------------

Incentive Stock Options which are in excess of the applicable $100,000
limitation will be automatically recharacterized as Nonqualified Stock Options.
No Incentive Stock Options shall be granted to any Employee if, immediately
before the grant of an Incentive Stock Option, such Employee owns more than 10%
of the total combined voting power of all classes of stock of the Company or its
Subsidiaries (as determined in accordance with the stock attribution rules
contained in Sections 422 and 424(d) of the Code) unless the exercise price is
at least 110% of the Fair Market Value of the Common Stock subject to the
Incentive Stock Option, and such Incentive Stock Option by its terms is
exercisable no more than five years from the date such Incentive Stock Option is
granted.

(f) Shareholder Rights. No Participant shall have any rights as a shareholder
with respect to any share of Common Stock subject to an Option or SAR prior to
the purchase or receipt of such share of Common Stock by exercise of the Option
or SAR. In addition, no Option or SAR granted under the Plan shall include any
dividend equivalents.

Section 4.3 No Repricing. Except for adjustments made pursuant to
Section 3.3(b), in no event will the Committee, without first obtaining
Shareholder Approval, (i) decrease the exercise price of an Option or SAR after
the Date of Grant; (ii) accept for surrender to the Company any outstanding
Option or SAR granted under the Plan as consideration for the grant of a new
Option or SAR with a lower exercise price; or (iii) repurchase from Participants
any outstanding Options or SARs that have an exercise price per share less than
the then current Fair Market Value of a Share.

5 . RESTRICTED STOCK AWARDS

Section 5.1 Grant of Restricted Stock. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Restricted Stock to any Eligible Person. Restricted Stock
shall be awarded in such number, for such purchase price (if any) and at such
times during the term of the Plan as the Committee shall determine. Each grant
of Restricted Stock shall be evidenced by an Award Agreement executed by the
Company and the Participant, and shall contain such terms and conditions and be
in such form as the Committee may from time to time approve, subject to the
requirements of Section 5.2. Restricted Stock issued pursuant to a Restricted
Stock Award may be evidenced in such manner as the Committee deems appropriate,
including, without limitation, a book-entry registration or issuance of a stock
certificate or certificates into escrow until the restrictions associated with
such Award are satisfied.

Section 5.2 Conditions of Restricted Stock Awards. The grant of Restricted Stock
shall be subject to the following:

(a) Restriction Period. Each Restricted Stock Award shall require the holder to
remain in the employment or otherwise be classified as an Eligible Person (or in
the case of a Non-Employee Director, remain a director or consultant or be
classified as another category of Eligible Person) of the

 

10



--------------------------------------------------------------------------------

Company, a Subsidiary, or an Affiliated Entity for a prescribed period (the
“Restriction Period”). The Committee shall determine the Restriction Period or
Periods that shall apply to the shares of Common Stock covered by each Award or
portion thereof. In addition to any time vesting conditions determined by the
Committee, Restricted Stock may be subject to the achievement by the Company of
specified Performance Measures or other individual criteria as determined by the
Committee. At the end of the Restriction Period, assuming the fulfillment of any
other specified vesting conditions, the restrictions imposed by the Committee
shall lapse with respect to the shares of Common Stock covered by the Award or
portion thereof.

(b) Code Section 162(m). If the Committee intends for a Restricted Stock Award
to be granted and administered in a manner designed to preserve the
deductibility of the resulting compensation in accordance with Section 162(m) of
the Code, then Performance Measures applicable to such Award shall be
established in writing by the Committee no later than the earlier of (i) 90 days
after the commencement of the relevant Performance Period and (ii) the date as
of which 25% of the Performance Period has elapsed. The Committee’s discretion
to modify or waive the Performance Measures related to the vesting of the Award
may be restricted in order to comply with Section 162(m).

(c) Forfeiture. Except as otherwise determined by the Committee, upon
termination of service or employment during the Restriction Period, all shares
of Restricted Stock still subject to forfeiture shall be forfeited by the
Participant and any purchase price paid by the Participant shall be returned to
such Participant.

(d) Shareholder Rights. During any Restriction Period, the Committee may, in its
discretion, grant to or withhold from the holder of Restricted Stock all or any
of the rights of a shareholder with respect to the shares, including, but not by
way of limitation, the right to vote such shares or to receive dividends. If any
dividends or other distributions are paid in shares of Common Stock and
distributed to the holder of Restricted Stock, all such shares shall be subject
to the same restrictions on transferability as the shares of Common Stock
subject to the Award with respect to which they were paid.

(e) Minimum Vesting Condition. The minimum Restriction Period applicable to any
Restricted Stock that is not subject to performance criteria restricting the
vesting of the Award shall be three years from the Date of Grant (subject to the
provisions of Section 10.2).

6 . PERFORMANCE AWARDS

Section 6.1 Grant of Performance Shares. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Performance Shares to any Eligible Person. Performance
Shares shall be awarded in such number and at such times during the term of the
Plan as the Committee shall determine. Each Performance Award shall be evidenced
by an

 

11



--------------------------------------------------------------------------------

Award Agreement executed by the Company and the Participant, and shall contain
such terms and conditions and be in such form as the Committee may from time to
time approve, subject to the requirements of Section 6.2.

Section 6.2 Conditions of Performance Awards. The grant of Performance Shares
shall be subject to the following:

(a) Performance Period. Performance Shares will be subject to the achievement of
one or more performance goals by the Company or the Participant individually,
measured for a prescribed period (the “Performance Period”), as specified by the
Committee, such Performance Period to be not less than one year in duration.
Such performance goals may be based upon the Company’s achievement of
Performance Measures or other individual criteria.

(b) Code Section 162(m). If the Committee intends for a Performance Award to be
granted and administered in a manner designed to preserve the deductibility of
the resulting compensation in accordance with Section 162(m) of the Code, then
the Performance Measures applicable to such Award shall be established in
writing by the Committee no later than the earlier of (i) 90 days after the
commencement of the relevant Performance Period and (ii) the date as of which
25% of the Performance Period has elapsed. The Committee’s discretion to modify
or waive the Performance Measures to the vesting of the Award may be restricted
in order to comply with Section 162(m).

(c) Payment Respecting Performance Shares. Performance Shares shall be earned to
the extent that their terms and conditions are met, as certified by the
Committee. The form and timing of payment for Performance Shares earned shall be
determined by the Committee and specified in the Award Agreement; however, in no
event shall the payment for Performance Shares earned be made on a date that is
later than 60 days after the vesting of such Performance Shares.

(d) Termination of Employment. The Committee, in its sole discretion, may
(i) permit a Participant who ceases to be an Eligible Person before the end of
any Performance Period, or the personal representative of a deceased
Participant, to continue to be subject to a Performance Award relative to the
current Performance Period until such Awards are forfeited or earned pursuant to
their terms and conditions or (ii) authorize the payment to such Participant, or
the personal representative of a deceased Participant, of the Performance Shares
which would have been paid to the Participant had the Participant remained an
Eligible Person to the end of the Performance Period. In the absence of such
permission by the Committee, any unvested Performance Shares shall be forfeited
when a Participant ceases to be an Eligible Person.

7 . OTHER STOCK AWARDS

Section 7.1 Grant of Other Stock Awards. The Committee may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it

 

12



--------------------------------------------------------------------------------

may determine, specify the terms and provisions of other forms of equity-based
or equity-related awards not described above which the Committee determines to
be consistent with the purpose of the Plan and the interests of the Company,
which awards may provide for cash payments based in whole or in part on the
value or future value of Common Stock, for the acquisition or future acquisition
of Common Stock, or any combination thereof. Each Other Stock Award shall be
evidenced by an Award Agreement executed by the Company and the Participant, and
shall contain such terms and conditions and be in such form as the Committee may
from time to time approve, subject to the requirements of Section 7.2.

Section 7.2 Minimum Vesting Condition. Other Stock Awards subject to performance
criteria shall not vest in less than one year and Other Stock Awards which are
subject to time vesting shall not vest in less than three years.

8 . CASH AWARDS

The Committee may, from time to time, subject to the provisions of the Plan and
such other terms and conditions as it may determine, grant to an Eligible Person
a Cash Award (including without limitation, discretionary Awards, Awards based
on objective performance criteria or Awards based on subjective performance
criteria). Cash Awards shall be awarded in such amount and at such times during
the term of the Plan as the Committee shall determine, provided however that the
total amount of all Cash Awards made under the Plan, in the aggregate, will not
exceed $10 million. Each Cash Award shall be evidenced by an Award Agreement
executed by the Company and the Participant, and shall contain such terms and
conditions and be in such form as the Committee may from time to time approve.

9 . FUNDAMENTAL TRANSACTION; CHANGE OF CONTROL

Section 9.1 Fundamental Transaction. If the Company merges with another entity
in a transaction in which the Company is not the surviving entity or if, as a
result of a merger, other business combination or any other transaction or
event, other securities are substituted for the Common Stock or the Common Stock
may no longer be issued (each, a “Fundamental Transaction”), then
notwithstanding any other provisions of the Plan, (i) all outstanding Options
and SARs shall be fully exercisable and any unexercised Options and SARs shall
terminate upon the closing of the Fundamental Transaction, (ii) restrictions on
outstanding Restricted Stock, Other Stock Awards and Cash Awards shall lapse;
and (iii) each outstanding Performance Award shall be deemed to have achieved a
level of performance that would cause all of the Performance Shares to become
payable.

Section 9.2 Change of Control. Notwithstanding any other provisions of the Plan
to the contrary, upon the occurrence of a Change of Control, (i) all outstanding
Options and SARs shall be fully exercisable and any unexercised Options and SARs
shall terminate upon the closing of the Change of Control, (ii) restrictions on
outstanding Restricted Stock, Other Stock Awards and Cash Awards shall lapse;
and

 

13



--------------------------------------------------------------------------------

(iii) each outstanding Performance Award shall be deemed to have achieved a
level of performance that would cause all of the Performance Shares to become
payable.

10 . GENERAL

Section 10.1 Amendment or Termination of Plan. The Board may suspend or
terminate the Plan at any time. In addition, the Board may, from time to time,
amend the Plan in any manner, but may not adopt any amendment without
Shareholder Approval if (i) such approval is necessary or desirable to qualify
or comply with any tax or regulatory requirement for which or with which the
Board deems it necessary or desirable to qualify or comply, or (ii) in the
opinion of counsel to the Company, Shareholder Approval is required by any
federal or state laws or regulations or the rules of any stock exchange on which
the common stock may be listed.

Section 10.2 Acceleration of Awards on Disability, Death, Retirement or
Involuntary Termination. With respect to (i) a Participant who ceases to be an
Eligible Person due to a Disability, (ii) the personal representative of a
deceased Participant, or (iii) any other Participant who ceases to be an
Eligible Person due to the Participant’s retirement or involuntary termination
(as defined by the Committee), the Committee, in its sole discretion, may permit
the purchase of all or any part of the shares subject to any unvested Option or
waive the vesting requirements of any Award on the date the Participant ceases
to be an Eligible Person due to a Disability, death, retirement or involuntary
termination. With respect to Options which have already vested at such date or
the vesting of which is accelerated by the Committee in accordance with the
foregoing provision, the Participant or the personal representative of a
deceased Participant shall have the right to exercise such vested Options within
such period(s) as the Committee shall determine.

Section 10.3 Withholding Taxes. A Participant must pay in cash to the Company
the amount of taxes required to be withheld by law upon the exercise of an
Option. Required withholding taxes associated with Restricted Stock, Performance
Shares, Cash or Other Stock Awards must also be paid in cash unless the
Committee requires a Participant to pay the amount of taxes required by law to
be withheld from such Awards by directing the Company to withhold from any Award
the number of shares of Common Stock having a Fair Market Value on the date of
vesting equal to the amount of required withholding taxes.

Section 10.4 Code Section 83(b) Elections. The Company, its Subsidiaries and
Affiliated Entities have no responsibility for a Participant’s election, attempt
to elect or failure to elect to include the value of an Award subject to
Section 83 in the Participant’s gross income for the year of grant pursuant to
Section 83(b) of the Code. Any Participant who makes an election pursuant to
Section 83(b) will promptly provide the Committee with a copy of the election
form.

Section 10.5 Code Section 162(m). It is the intent of the Company that the Plan
comply in all respects with Section 162(m) of the Code and that any ambiguities
or inconsistencies in construction of the Plan be interpreted to give effect to
such intention.

 

14



--------------------------------------------------------------------------------

Section 10.6 Code Section 409A. It is the intent of the Company that no Award
under the Plan be subject to Section 409A of the Code. The Committee shall
design and administer the Awards under the Plan so that they are not subject to
Section 409A of the Code.

Section 10.7 Certain Additional Payments by the Company. The Committee may, in
its sole discretion, provide in any Award Agreement for certain payments by the
Company in the event that acceleration of vesting of any Award under the Plan is
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties with respect to such excise tax (such excise tax, interest and
penalties, collectively, the “Excise Tax”). An Award Agreement may provide that
the Participant shall be entitled to receive a payment (a “Gross-Up Payment”) in
an amount such that after payment by the Participant of all taxes (including any
interest or penalties imposed with respect to such taxes), including any Excise
Tax imposed upon the Gross-Up Payment, the Participant retains an amount of the
Gross-Up Payment equal to the Excise Tax imposed upon such acceleration of
vesting of any Award.

Section 10.8 Non-Transferability. Subject to other provisions of the Plan and
any applicable Award Agreement, Awards are not transferable other than by will
or the laws of descent and distribution. Any attempted sale, transfer,
assignment, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, any Award contrary to the
provisions hereof shall be void and ineffective, shall give no right to any
purported transferee, any may, at the sole discretion of the Committee, result
in forfeiture of the Award involved in such attempt. The Committee shall impose
such other restrictions and conditions on any shares of Common Stock covered by
an Award as it may deem advisable including, without limitation, restrictions
under applicable Federal or state securities laws, and may legend the
certificates representing the shares of Common Stock subject to the Award to
give appropriate notice of such restrictions. Notwithstanding the foregoing, an
Award held by a Non-Employee Director may be transferable under certain
circumstances as specified by the Committee in the Award Agreement.

Section 10.9 Non-Uniform Determinations. The Committee’s determinations under
the Plan, including without limitation, (i) the determination of the Eligible
Persons to receive Awards, (ii) the form, amount and timing of such Awards,
(iii) the terms and provisions of such Awards, (iv) minimum employment or
service periods, and (v) agreements evidencing the same, need not be uniform
and, subject to any restrictions set forth in the Plan, may be made by the
Committee selectively among Participants who receive, or who are eligible to
receive, Awards under the Plan, whether or not such Participants are similarly
situated.

Section 10.10 Leaves of Absence, Suspensions. The Committee shall be entitled to
make such rules, regulations and determinations as it deems appropriate under
the Plan in respect of any suspension of employment or leave of absence from

 

15



--------------------------------------------------------------------------------

the Company granted to a Participant whether such suspension or leave is paid or
unpaid and whether due to a Disability or otherwise. Without limiting the
generality of the foregoing, the Committee shall be entitled to determine
(i) whether or not any such suspension or leave of absence shall be treated as
if the Participant ceased to be an employee of the Company and (ii) the impact,
if any, of any such suspension or leave of absence on Awards under the Plan.

Section 10.11 Participant Misconduct. Notwithstanding anything in the Plan to
the contrary, the Committee shall have the authority under the Plan to determine
that in the event of serious misconduct by the Participant (including violations
of employment agreements, confidentiality or other proprietary matters) or any
activity of a Participant in competition with the business of the Company or any
Subsidiary or Affiliated Entity, any outstanding Award granted to such
Participant may be cancelled, in whole or in part, whether or not vested. The
determination of whether a Participant has engaged in a serious breach of
conduct or any activity in competition with the business of the Company or any
Subsidiary or Affiliated Entity shall be determined by the Committee in good
faith and in its sole discretion. This Section 10.11 shall have no effect and be
deleted from the Plan following a Change of Control.

Section 10.12 Regulatory Approval and Listings. The Company shall use its best
efforts to file with the Securities and Exchange Commission as soon as
practicable following the date this Plan is effective, and keep continuously
effective and usable, a Registration Statement on Form S-8 with respect to
shares of Common Stock subject to Awards hereunder. Notwithstanding anything
contained in this Plan to the contrary, the Company shall have no obligation to
issue or deliver certificates representing shares of Common Stock evidencing
Awards prior to:

(a) the obtaining of any approval from, or satisfaction of any waiting period or
other condition imposed by, any governmental agency which the Committee shall,
in its sole discretion, determine to be necessary or advisable;

(b) the listing of such shares on any exchange on which the Common Stock may be
listed; and

(c) the completion of any registration or other qualification of such shares
under any state or federal law or regulation of any governmental body which the
Committee shall, in its sole discretion, determine to be necessary or advisable.

Section 10.13 Right to Continued Employment or Board Membership. Participation
in the Plan shall not give any Participant any right to remain in the employ of
the Company, a Subsidiary or an Affiliated Entity or any right to remain on the
Board of the Company. Further, the adoption of this Plan shall not be deemed to
give any Employee, Non-Employee Director or Consultant or any other individual
any right to be granted an Award.

Section 10.14 Other Compensation Programs. The existence and terms of the Plan
shall not limit the authority of the Board in compensating Employees and Non-

 

16



--------------------------------------------------------------------------------

Employee Directors in such other forms and amounts, including compensation
pursuant to any other plans as may be currently in effect or adopted in the
future, as it may determine from time to time.

Section 10.15 Reliance on Reports. Each member of the Committee and each member
of the Board shall be fully justified in relying or acting in good faith upon
any report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than the Committee or Board member. In no
event shall any person who is or shall have been a member of the Committee or
the Board be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information, including the
furnishing of information, or failure to act, if in good faith.

Section 10.16 Construction. The titles and headings of the sections in the Plan
are for the convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

Section 10.17 Governing Law, Severability. The Plan shall be governed by and
construed in accordance with the laws of the State of Oklahoma except as
superseded by applicable federal law. If any provision of the Plan is held
unlawful or otherwise invalid or unenforceable in whole or in part, the
unlawfulness, invalidity or unenforceability will not affect any other parts of
the Plan, which will remain in full force and effect.

Section 10.18 Supersession. Upon receipt of Shareholder Approval pursuant to
Section 1.4, this Plan supersedes and replaces in all respects the Initial Plan
and any Award Agreement issued pursuant to the Plan after the effective date of
this Plan will be governed by the terms of this Plan and not by the Initial Plan
or any other plans or agreements, oral or otherwise.

 

17